Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 4/15/2022 include amendments to the claims. Claims 1-20 are pending. Claims 1, 3-4, 6, 8, 11, 13, 15 and 18 have been amended.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered and are not persuasive. However, a new grounds of rejection is made in view of Kim et al. (US20040168484) and Moll et al. (EP2778273A1). 
Regarding applicant’s arguments that Kim does not teach a reinforcement member mounted on an inner surface of the front panel in a lower corner of the front panel, because the bracket 430 of Kim is disposed significantly above the lower corners: Kim teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] at least one reinforcement member (see left or right portions of 430) mounted on an inner surface of the front panel 400 capable of reinforcing the strength of the front panel 400, and comprising: a protrusion portion 431/432, disposed at a lower inner surface of the front panel. Kim teaches in figures 4, 9a-c that the reinforcement member is mounted on an inner surface of the front panel 400 in a lower corner (see e.g. corner portions of 422, which are disposed at a lower portion of the front panel 400).
Regarding applicant’s arguments that none of the references teach that the protrusion portion is connected to the base: Kim et al. does not teach that the reinforcement member is disposed such that the protrusion portion is connected to the base. However, since Kim et al. teaches that the reinforcement member provides structural support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a reinforcement member may be disposed such that its protrusion portion is disposed at a lowermost corner of the front panel, so as to provide additional structural support to the lower corner portions of the front panel. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It is readily apparent that the reinforcement member disposed at a lowermost corner of the front panel would be connected to the base, since Kim et al. teaches that the lowermost end of the front panel is connected to the base.
Regarding applicant’s arguments that Kim et al. does not teach that the protrusion portion protrudes rearward from the reinforcement member past the front panel: Kim et al. teaches in figures 8, 9b-c that the protrusion portion 432 protrudes rearward from the reinforcement member past the front panel 400.
Claim Objections
Claim 1 is objected to because of the following informalities: Grammatical error in lines 9-10: “reinforce strength of the front panel”. The suggested change is: “reinforce the strength of the front panel”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Grammatical error in line 8: “reinforce strength of the front panel”. The suggested change is: “reinforce the strength of the front panel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll et al. (EP2778273A1).
Regarding claims 1 and 15, Moll et al. teaches a washing machine (see abstract, paragraph [0001]) comprising: a cabinet (see housing) forming an outer appearance of the washing machine; a front panel 2, 3, 11 disposed at a front side of the cabinet; a base 1 disposed at a bottom of the cabinet; and a reinforcement member 4 mounted on an inner surface of the front panel 2, 3, 11 in a lower corner of the front panel 2, 3, 11 to reinforce the strength of the front panel 2, 3, 11, and comprising a protrusion portion 8, 17 extending rearward from the reinforcement member 4 past the front panel 2, 3, 11 and connected to the base 1; and a cover portion (see e.g. distal end of short-length portion of L-shaped 4) covering at least a portion of the front panel 2, 3, 11 (see figures 1-4, 8 and pages 5-6 of the translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20040168484).
Regarding claims 1 and 15, Kim et al. teaches a washing machine (see abstract) comprising: a cabinet forming an outer appearance of the washing machine; a front panel 400 disposed at a front side of the cabinet; a base 110, 150, 160, 170 disposed at a bottom of the cabinet; and at least one reinforcement member (see left or right portions of 430) mounted on an inner surface of the front panel 400 in a lower corner (see corner portions of 422) of the front panel 400 and capable of reinforcing the strength of the front panel 400, and comprising: a protrusion portion 431/432, disposed at a lower inner surface of the front panel 400, that protrudes rearward from the reinforcement member past the front panel 400, and a cover portion (see e.g. portions of 430 on left and right sides disposed between adjacent 431 protrusions) configured to cover a portion of the front panel 400 (see figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089]). Kim et al. does not teach that the reinforcement member is connected to the base. However, since Kim et al. teaches that the reinforcement member provides structural support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a reinforcement member may be disposed such that its protrusion portion is disposed at a lowermost corner of the front panel, so as to provide additional structural support to the lower corner portions of the front panel. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It is readily apparent that the reinforcement member disposed at a lowermost corner of the front panel would be connected to the base, since Kim et al. teaches that the lowermost end of the front panel is connected to the base.

Claims 2-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et 
al. (US20040168484) as applied to claims 1 and 15 and further in view of Hee et al. (KR101234064B1).
Regarding claims 2 and 16, Kim et al. teaches the limitations of claims 1 and 15. Kim et al. also teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the front panel 400 comprises: a first surface formed in a plate shape to form a front surface, a first side surface 403 and a second side surface 403 extending rearward from opposite sides of the first surface to form side surfaces of the front panel 400, respectively, a bottom surface 402 extending rearward from a lower end of the first surface, a first support surface and a second support surface formed by bending in a center direction from ends of the first side surface 403 and the second side surface 403, respectively. Kim et al. does not teach a third support surface extending downward from an end of the bottom surface. Hee et al. teaches a washing machine (see abstract) and that a support surface 110 may extend downward from an end of the bottom surface of the front panel 70 so as to allow for improved aesthetics and maintenance (see abstract and pages6-8 and 10-12 of the translation). Since both Kim et al. and Hee et al. teach washing machines with front panels it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a third support surface may extend downward from an end of the bottom surface of the front panel in Kim et al. so as to allow for improved aesthetics and maintenance, as shown to be known and conventional by Hee et al.
Regarding claim 3, Kim et al. and Hee et al. together teach the limitations of claim 2. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [(0084]-[0089] that the at least one reinforcement member includes a first reinforcement member (see e.g. left end portion of 430) and a second reinforcement member (see e.g. right end portion of 430), which is a separate component from the first reinforcement member, mounted on the inner surface of the front panel 400 in a lower right corner of the front panel 400 and including a protrusion portion 431, 432 that protrudes rearward from the second reinforcement member past the front panel 400 and is connected to the base (in the modified system), to reinforce the strength of the front panel 400; and the front panel 400 comprises a first reinforcement member accommodating portion formed between an inner surface of the first surface 403 and the first support surface to accommodate the first reinforcement member, and a second reinforcement member accommodating portion between the inner surface of the first surface 403 and the second support surface to accommodate the second reinforcement member.
Regarding claim 4, Kim et al. and Hee et al. together teach the limitations of claim 2. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the front panel 400 comprises a reinforcement member accommodating portion (see e.g. 422/423 and adjacent spaces) and the at least one reinforcement member comprises a reinforcement member having a reinforcement member body rested on the reinforcement member accommodating portion, and the protrusion portion 431/432 of the reinforcement member protrudes from one surface of the reinforcement member.
Regarding claim 5, Kim et al. and Hee et al. together teach the limitations of claim 4. Kim et al. teaches in figures 8-9c and paragraph [0084] that the protrusion portion 432 of the reinforcement member may comprise a rib. Kim et al. does not explicitly teach that the rib is cylindrical. However, Kim et al. teaches in the aforementioned sections that the protrusion portion is provided so as to provided mechanical coupling and support with fastening hole 423. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the protrusion portion may be cylindrical in shape so as to couple with a circular fastening hole and provide mechanical support. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced.
Regarding claim 6, Kim et al. and Hee et al. together teach the limitations of claim 5. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the base 110, 150, 160, 170 comprises a lower frame 110 configured to cover a lower side of the cabinet and a lower reinforcement frame 150 formed by bending upward from a front end of the lower frame 110.
Regarding claim 9, Kim et al. and Hee et al. together teach the limitations of claim 5. Kim et al. teaches in figures 8-9c that the reinforcement member may comprise a coupling portion 432 (see second of two) coupled to the front panel 400.
Regarding claim 11, Kim et al. and Hee et al. together teach the limitations of claim4. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the reinforcement member comprises a coupling protrusion 432 protruding from a lower side of the reinforcement ember body to be coupled to the front panel 400, and the reinforcement member accommodating portion comprises a reinforcement member coupling hole 423 corresponding to the coupling protrusion 432.
Regarding claim 12, Kim et al. and Hee et al. together teach the limitations of claim 11. Kim et al. does not teach that the reinforcement member coupling hole is formed on the bottom surface. However, in the modified system where the reinforcement member is disposed such that the protrusion portion is disposed in a lower corner of the front panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an additional reinforcement member coupling hole may be disposed on the bottom surface for coupling with an additional coupling protrusion so as to provide increased mechanical support. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 17, Kim et al. and Hee et al. together teach the limitations of claim 16. Kim et al. teaches in figures 9a-9c that the front panel 400 comprises a reinforcement member accommodating portion (see e.g. 422/423 and adjacent spaces) accommodating the reinforcement member.
Regarding claim 18, Kim et al. and Hee et al. together teach the limitations of claim 15. Kim et al. teaches in figures 2-4 that the base 110, 150, 160, 170 comprises a lower frame 110, 160, 170 configured to cover a lower side of the cabinet and a lower reinforcement frame 150 formed by bending upward from a front end of the lower frame 110 and that the lower frame 110, 160, 170 is connected to the lower corner of the front panel 400. Hence it is readily apparent that in the modified system where the protrusion portion is disposed at the lower corner of the front panel, the protrusion portion would be connected to the lower frame.

Claims 2, 4-5, 7-8, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (EP2778273A1) as applied to claims 1 and 15 and further in view of Hee et al. (KR101234064B1).
Regarding claims 2 and 16, Moll et al. teaches the limitations of claims 1 and 15. Moll et al. also teaches in figures 1-4, 8 and pages 5-6 of the translation that the front panel 2, 3, 11 a first surface 2 formed in a plate shape to form a front surface; a first side surface and a second side surface extending rearward from opposite sides of the first surface 2 to form side surfaces of the front panel 2, 3, 11, respectively, a bottom surface 3 extending rearward from a lower end of the first surface 2, a first support surface 11 and a second support surface 11 formed by bending in a center direction from ends of the first side surface and the second side surface, respectively. Moll et al. does not explicitly teach a third support surface extending downward from an end of the bottom surface. Hee et al. teaches a washing machine (see abstract) and that a support surface 110 may extend downward from an end of the bottom surface of the front panel 70 so as to allow for improved aesthetics and maintenance (see abstract and pages 6-8 and 10-12 of the translation). Since both Moll et al. and Hee et al. teach washing machines with front panels it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a third support surface may extend downward from an end of the bottom surface of the front panel in Kim et al. so as to allow for improved aesthetics and maintenance, as shown to be known and conventional by Hee et al.
Regarding claims 4 and 5, Moll et al. and Hee et al. together teach the limitations of claim 2. Moll et al. also teaches in figures 1-4, 6, 8 and pages 5-6 of the translation that the front panel 2, 3, 11 comprises a reinforcement member accommodating portion, and the reinforcement member 4 has a reinforcement member body rested on the reinforcement member accommodating portion, and the protrusion portion 8, 17 of the reinforcement member protrudes from a surface of the reinforcement member 2, 3, 11 (reads on claim 4); the protrusion portion 8, 17 of the reinforcing member 4 comprising a cylindrical rib (see e.g. 17) (reads on claim 5).
Regarding claims 7-8, Moll et al. and Hee et al. together teach the limitations of claim 5. Moll et al. also teaches in figures 1 and 8 that the base 1 comprises a lower frame covering a lower side of the cabinet and a lower reinforcement frame formed by bending upward from a front end of the lower frame, and a reinforcement member hole 21, formed on the lower reinforcement frame, to which the protrusion portion 8, 17 is coupled.
Regarding claim 13, Moll et al. and Hee et al. together teach the limitations of claim 2. Moll et al. also teaches in figures 1 and 8 a cover member (see e.g. portion extending upward from 3 at corner between 2 and 3 and/or ribs at corner between 3 and 11) disposed between the front panel 2, 3, 11 and the reinforcement member 4 to cover the lower corner of the front panel 2, 3, 11.

Claims 10, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (EP2778273A1) and Hee et al. (KR101234064B1) as applied to claims 13 and 16 and further in view of Rok et al. (KR20030092192A).
Regarding claims 10, 13-14, 19-20, Moll et al. and Hee et al. together teach the limitations of claims 2, 5, 13 and 16. Moll et al. does not teach that the cover member is coupled to a corner of the first surface such that at least a portion of the cover member is exposed to outside of the washing machine. Rok et al. teaches a washing machine (see abstract) and that a cover member 90 (also reads on cover portion of claims 10 and 19) may be disposed at a bottom corner of the cabinet 20 (reads on covering a lower corner of the first surface) between the front panel and the reinforcement member (see e.g. 88) such that at least a portion of the cover member 40, 90 is exposed to outside of the washing machine; thereby providing structural support (see figures 2-5 and pages 5-6 of the translation). Since Moll et al. and Rok et al. both teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a cover member may be disposed between the front panel and the reinforcement member to cover a lower corner of the first surface and exposed to outside of the washing machine so as to provide structural support, as shown to be known and conventional in the art by Rok et al. It is readily apparent that, in the modified system, the cover portion thus exposed would be capable of covering an edge of the third support surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711